ORDER
The Disciplinary Review Board having filed a decision with the Court in DRB 02-401, recommending that as a matter of reciprocal discipline, LESLIE A. SMALLWOOD of ELKINS PARK, PENNSYLVANIA, who was admitted to the bar of this State in 1991, be disbarred, respondent having consented to disbarment in the Commonwealth of Pennsylvania for the knowing misappropriation of client funds;
And LESLIE A. SMALLWOOD having failed to appear on the return date of the Order to Show Cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LESLIE A. SMALLWOOD be disbarred, effective immediately, and that her name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that LESLIE A. SMALLWOOD be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LESLIE A. SMALL-WOOD pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the *507Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.